 GTE AUTOMATIC ELECTRIC INCORPORATED297GTE Automatic Electric Incorporated and Office andProfessional Employees International Union, Local28, AFL-CIO. Case 13-CA-17139January 26, 1979DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a charge filed on December 20, 1977, byOffice and Professional Employees InternationalUnion, Local 28, AFL-CIO, herein called the Union,and duly served on GTE Automatic Electric Incor-porated, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 13, on January 31,1978, issued and served on the parties a complaintand notice of hearing alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended.The General Counsel alleged that on or about Oc-tober 26, 1977, and continuing to date, Respondentviolated Section 8(a)(1) of the Act by distributing lit-erature to its employees stating that nonunion sala-ried employees might be eligible to participate in Re-spondent's saving and investment plan. The GeneralCounsel further alleged that commencing on orabout October 26, 1977, and continuing to date, Re-spondent has unlawfully refused and continues to re-fuse to bargain collectively with the Union with re-gard to the availability of Respondent's "GeneralTelephone & Electronics Corporation Savings & In-vestment Plan," herein called the Plan, to employeesin the unit represented by the Union. Respondentfiled a timely answer to the complaint denying thecommission of any unfair labor practices.On June 28 and 29, 1978, the parties executed astipulation wherein they agreed that certain docu-ments, including the charge, complaint, and notice ofhearing, answer, and stipulation of facts, shall consti-tute the entire record herein, expressly waived a hear-ing before an Administrative Law Judge and the is-suance of an Administrative Law Judge's Decision,and submitted the case directly to the National La-bor Relations Board for findings of fact, conclusionsof law, and an Order based on the record.By an order dated August 17, 1978, the Board ap-proved the stipulation of the parties, ordered the pro-ceeding transferred to the Board, and granted per-mission and time for the filing of briefs. Thereafter,the General Counsel and Respondent filed briefs.240 NLRB No. 30Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.On the basis of the stipulation, the briefs, and theentire record of this proceeding, the Board makes thefollowing findings:I. THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation engaged inthe manufacture of telephone equipment. During thepast calendar year, a representative period, Respon-dent, in the course and conduct of its business opera-tions, sold and distributed from or at its Northlake,Illinois, facility products and materials valued in ex-cess of $50,000, which were shipped directly to pointslocated outside the State of Illinois.The parties stipulated, and we find, that Respon-dent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and we find that itwill effectuate the purposes of the Act to assert juris-diction herein.11. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Office andProfessional Employees International Union, Local28, AFL-CIO, is, and at all material times has been,a labor organization within the meaning of Section2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESThe parties stipulated that during the relevant pe-riod, the Union has been and is now the exclusiverepresentative for employees in the unit describedbelow, for the purpose of collective bargaining withrespect to rates of pay, wages, hours, and other termsand conditions of employment:Blueprint machine operators, bookkeepers,bookkeeping machine operators, correspon-dents, dictating machine operators, office boys,special messengers, switchboard operators, post-ing machine operators, order editors, comptom-eter operators, keypunch operators, tabulatingmachine operators, clerks, typists, stenogra-phers, secretaries, duplicating machine opera-tors, statistical typists in the General AccountingDepartment, stock record analysts, order ana-lysts, production schedulers, production chasers,clerks in the Payroll and Cost Accounting De-partment, accountants, clerks in EngineeringDepartments, shop clerks, assistants to foreman;but excluding tool designers, time-study and rate 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDsetters, time and motion engineers, technicians,photographers, nurses, matrons, laboratory as-sistants, factory complaint investigators, peoplein charge of manufacturing layouts, engineers,draftsmen and draftswomen, people in charge ofconstruction and maintenance, chemists, cash-iers, buyers, employees in the Personnel Depart-ment, employees in the Michigan Avenue of-fices, the assistant to the factory superintendent,professional employees, technical employees,confidential employees, managerial employeesand supervisors.The General Counsel and Respondent also stipu-lated that Respondent announced its intention to im-plement the Plan by distributing a letter dated Octo-ber 26, 1977, to its nonunion salaried employees.Both this announcement and a later bulletin to em-ployees dated November 11, 1977, stated that non-union salaried employees could voluntarily join thePlan, but failed to discuss the availability of the Planfor unionized employees. Respondent's prospectus,which was distributed to nonunion salaried employ-ees in late 1977, and the Plan's document, which wasnot distributed, make it clear that, in fact, employeesrepresented by a union were eligible to participate iftheir collective-bargaining agreements so provided.While the Plan's eligibility clause is not unlawful onits face, the circulars misrepresented the availabilityof the Plan and left employees unaware of the possi-bilities of negotiating for the inclusion of unionizedemployees. In the absence of any evidence that thecoercive effects of these misrepresentations were everneutralized,' and because the misstatements, by theirvery nature, interfered with employees' rights, wefind that Respondent violated Section 8(a)(1) by dis-tributing its October 26, 1977, and November 1977circulars.2The General Counsel also alleges that Respondentunlawfully refused to bargain about implementingthe Plan for unionized employees. It is well estab-lished that, during the existence of a collective-bar-gaining contract, a union has a right to bargain aboutthe implementation of a term and condition of em-ployment, and an employer must bargain about amandatory subject of bargaining not specifically cov-ered in the contract or unequivocally waived by theunion.3In defense of its refusal to negotiate, RespondentWestern Foundries, Inc.. 233 NLRB 1033 (1977).2 Melville Confections, Inc. v. N L.R. B., 327 F.2d 689 (7th ('ir. 1964). certdenied 377 U.S. 933: The Rangaire Corporation, 157 NLRB 682 (1966): TheB F Goodrich Company. 195 NLRB 914 (1972).1N L Industries. Inc. 220 NI.RB 41 (1975), enfd. 536 F.2d 786 (8th (Cir.1976); Elizabethtown Water Company, 234 NLRB 318 (1978); Perkins Ma-chine Company. 141 NLRB 98, 102 (1963), enfd. 326 F.2d 488 (Ist (Cir. 1964).contends that article 14 of the collective-bargainingagreement constitutes an express waiver4by theUnion. As we stated in The B. F. Goodrich Co.,5"[l]tis inconceivable that a party to an agreement canwaive something which was not in existence or evenproposed at the time of the alleged waiver." In theinstant case, the Union never sought, demanded, ortried to negotiate for a savings and investment plan;and, in fact, the Plan had not yet even been con-ceived. Therefore, the Union could not have waivedits right to bargain about it. Furthermore, there is noevidence of any exchange of benefits or contractualprovisions at the time the waiver was included in theagreement.Consequently, we find that the language of thewaiver clause is not an express waiver of the Union'sright to bargain about the implementation of thePlan.Accordingly, we hold that Respondent has, sinceNovember 3 and 30, 1977, and at all times thereafterto date, refused to bargain collectively with theUnion as the exclusive representative of the employ-ees in the appropriate unit with respect to the imple-mentation of the Plan, and that, by such refusal, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (I) of the Act.IV. T'HE EFFECT OF TIlE UNFAIR ABOR PRACTICES UPONCOMMER('EThe activities of Respondent set forth in section111, above, occurring in connection with its opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in and4Art. 14, Waiver, reads:The parties acknowledge that during the negotiations which resultedin this Agreement, each had the unlimited right and opportunity tomake demands and proposals with respect to any subject or matter notremoved by law from the area of collective bargaining, and that theunderstanding and agreements arrived at b the parties after the exer-cise of that right and opportunity are set forth in this agreement. There-fore, the Company and the Union, for the life of this Agreement, eachvoluntarily and unqualifiedly waives the right, and each agrees that theother shall not be obligated to bargain collectively with respect to anysubject or matter referred to, or covered in this Agreement, or withrespect to any subject or matter not specifically referred to or coveredby this Agreement even though such subject or matter may not havebeen within the knowledge or contemplation of either or both of theparties at the time they negotiated or signed this Agreement.195 NLRB at 919 (1972). GTE AUTOMATIC ELECTRIC INCORPORATED299is engaging in unfair labor practices within the mean-ing of Section 8(a)(1) and (5) of the Act, we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the pol-icies of the Act. We will accordingly order that Re-spondent amend any brochures, notices, or literatureby eliminating from each of said documents whichdescribe the Plan the misrepresentation that onlynonunion salaried employees may participate in thePlan. We will also order that Respondent, upon re-quest, bargain collectively with the Union as the ex-clusive representative of all employees in the appro-priate unit with respect to implementation of thePlan for unit employees and, if an understanding isreached, embody such in a signed agreement.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. The following constitutes an appropriate unitfor the purpose of collective bargaining within themeaning of Section 9(b) of the Act:Blueprint machine operators, bookkeepers.bookkeeping machine operators, correspon-dents, dictating machine operators, office boys,special messengers, switchboard operators, post-ing machine operators, order editors, comptom-eter operators, keypunch operators, tabulatingmachine operators, clerks, typists, stenogra-phers, secretaries, duplicating machine opera-tors, statistical typists in the General AccountingDepartment, stock record analysts, order ana-lysts, production schedulers, production chasers,clerks in the Payroll and Cost Accounting De-partment, accountants, clerks in EngineeringDepartments, shop clerks, and assistants to fore-man; but excluding tool designers, time-studyand rate setters, time and motion engineers,technicians, photographers, nurses, matrons,laboratory assistants, factory complaint investi-gators, people in charge of manufacturing lay-outs, engineers, draftsmen and draftswomen,people in charge of construction and mainte-nance, chemists, cashiers, buyers, employees inthe Personnel Department, employees in theMichigan Avenue offices, the assistant to thefactory superintendent, professional employees,technical employees, confidential employees,managerial employees and supervisors.4. The above-named labor organization has beenat all times material herein and is now the exclusiverepresentative of all employees in the aforesaid ap-propriate unit for the purpose of collective bargain-ing within the meaning of Section 9(a) of the Act.5. By publicizing and misrepresenting to its em-ployees in October and November 1977 that the Planwas available only to salaried nonunion employees,Respondent has violated Section 8(a)(1) of the Actby interfering with, restraining, and coercing employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act.6. By refusing on or about November 3 and 30,1977, and at all times thereafter to bargain collective-ly about the implementation of the Plan with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.7. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(l) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,GTE Automatic Electric Incorporated, Northlake,Illinois, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Announcing and misrepresenting to its em-ployees that the General Telephone & ElectronicsCorporation Savings & Investment Plan is availableonly to salaried nonunion employees.(b) Refusing to bargain collectively concerningthe General Telephone & Electronics CorporationSavings & Investment Plan and related matters withOffice and Professional Employees InternationalUnion, Local 28, AFL-CIO, as the exclusive bar-gaining representative of its employees in the follow-ing appropriate unit:Blueprint machine operators, bookkeepers,bookkeeping machine operators, correspon-dents, dictating machine operators, office boys,special messengers, switchboard operators, post- 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDing machine operators, order editors, comptom-eter operators, keypunch operators, tabulatingmachine operators, clerks, typists, stenogra-phers, secretaries, duplicating machine opera-tors, statistical typists in the General AccountingDepartment, stock record analysts, order ana-lysts, production schedulers, production chasers,clerks in the Payroll and Cost Accounting De-partment, accountants, clerks in EngineeringDepartments, shop clerks, and assistants to fore-man; but excluding tool designers, time-studyand rate setters, time and motion engineers,technicians, photographers, nurses, matrons,laboratory assistants, factory complaint investi-gators, people in charge of manufacturing lay-outs, engineers, draftsmen and draftswomen,people in charge of construction and mainte-nance, chemists, cashiers, buyers, employees inthe Personnel Department, employees in theMichigan Avenue offices, the assistant to thefactory superintendent, professional employees,technical employees, confidential employees,managerial employees and supervisors.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Amend all brochures, notices, literature, an-nouncements, or documents which describe the Planand are issued to employees by (I) eliminating fromsaid documents the misrepresentation that only non-union salaried employees may participate in the Planand (2) including appropriate language which accu-rately reflects the Plan's eligibility requirements.(b) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid unit with respect to theGeneral Telephone & Electronics Corporation Sav-ings & Investment Plan and related matters, and, ifan understanding is reached, embody such under-standing in a signed agreement.(c) Post at Northlake, Illinois, copies of the at-tached notice marked "Appendix." 6 Copies of saidnotice, on forms provided by the Regional Directorfor Region 13, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 13. inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT announce and misrepresent toour employees that participation in our GeneralTelephone & Electronic Corporation Savings &Investment Plan is available only to salariednonunion employees.WE WILL NOT refuse to bargain collectivelyconcerning the General Telephone & Electron-ics Corporation Savings & Investment Plan andrelated matters with Office and ProfessionalEmployees International Union, Local 28,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL correct our documents and informour employees that employees represented by alabor organization or union may be eligible forthe General Telephone & Electronics Corpora-tion Savings & Investment Plan if a collective-bargaining agreement provides for the participa-tion of such employees.WE WILL, upon request, bargain with theabove-named Union. as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to the General Tele-phone & Electronics Corporation Savings &Investment Plan and related matters, and, if anunderstanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:Blueprint machine operators, bookkeepers,bookkeeping machine operators, correspon-dents, dictating machine operators, officeboys, special messengers, switchboard opera-tors, posting machine operators, order editors,comptometer operators, keypunch operators, GTE AUTOMATIC ELECTRIC INCORPORATED301tabulating machine operators, clerks, typists,stenographers, secretaries, duplicating ma-chine operators, statistical typists in the Gen-eral Accounting Department, stock record an-alysts, order analysts, production schedulers,production chasers, clerks in the Payroll andCost Accounting Department, accountants,clerks in Engineering Departments, shopclerks, and assistants to foreman; but exclud-ing tool designers, time-study and rate setters,time and motion engineers, technicians,photographers, nurses, matrons, laboratoryassistants, factory complaint investigators,people in charge of manufacturing layouts,engineers, draftsmen and draftswomen, peo-ple in charge of construction and mainte-nance, chemists, cashiers, buyers, employeesin the Personnel Department, employees inthe Michigan Avenue offices, the assistant tothe factory superintendent, professional em-ployees, technical employees, confidential em-ployees, managerial employees and supervis-ors.GTE AUTOMATIC ELECTRIC INCORPORATED